DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendment filed on 08/25/2021 has been entered. Claims 5, 9, 14, and 18 have been canceled. Claims 1, 7, 8, 10, 16, 17, and 19 have been amended. Claims 1-4, 6-8, 10-13, 15-17, and 19 are pending.
Response to Arguments
Applicant's arguments filed 08/25/2021 have been fully considered but they are not persuasive.
Regarding claims 1, 10, and 19, applicant argues on pages 1-2 of the Remarks that, Examiner admits that Kang does not explicitly disclose Kang does not explicitly disclose "looking up a table to acquire the first voltage signal and the second voltage signal corresponding to each of the sub-pixels according to the frame input signal corresponding to the frame", but alleges that Chen and Noguchi, in combination, teach the above feature by referring to Fig.2 and paragraph [0045] of Chen and Figs.7C and 12 and paragraph [0379] of Noguchi.
In response to the applicant’s argument, examiner respectfully disagrees. Kang describes acquire the first voltage signal and the second voltage signal in fig. 4 and paragraph 40, “the method of driving a pixel is to convert one image signal of a frame into two image signals of a frame.”  Paragraph 41 further describes, “In the time period of displaying one image signal, the main sub-pixel is charged a voltage V1, and the light intensity normalization value of the main sub-pixel is L1. In the meantime, the secondary sub-pixel is charged a voltage V2 or none, and the light intensity normalization value of whole the main and secondary sub-pixels is L2” Kang does not describes looking up a table to acquire the first voltage signal and the second voltage signal. Noguchi remedies the Kang reference with a lookup table that transmits signal in fig. 7C, 12 and paragraph 379, “the maximum brightness/lightness value V.sub.max(S) expressed as a function of variable saturation S in the enlarged HSV color space to serve as the maximum of a brightness/lightness value V is stored in a kind of lookup table in the signal processing section 20” Fig. 4 and paragraph 258 also describes, “the signal processing section 20 generates a first sub-pixel output signal, a second sub-pixel output signal and a third sub-pixel output signal for respectively the first sub-pixel R, the second sub-pixel G and the third sub-pixel B which pertain to the first pixel Px.sub.1 included in each of the pixel groups PG on the basis of respectively a first sub-pixel input signal received for the first sub-pixel R, a second sub-pixel input signal received for the second sub-pixel G and a third sub-pixel input signal received for the third sub-pixel B” It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the signals acquired by Kang to be transmitted from the look up table in Noguchi. 
Regarding claims 1, 10, and 19, applicant argues on pages 2-3 of the Remarks that, Kang does not explicitly disclose the limitation "a difference between the first voltage signal and the second voltage signal is greater than a predetermined difference range", and this limitation is not inherent in two different voltage signals.
In response to the applicant’s argument, examiner respectfully disagrees. Kang describes acquire the first voltage signal and the second voltage signal in fig. 10 and paragraph 41, “In the time period of displaying one image signal, the main sub-pixel is charged a voltage V1, and the light intensity normalization value of the main sub-pixel is L1. In the meantime, the secondary sub-pixel is charged a voltage V2 or none, and the light intensity normalization value of whole the main and secondary sub-pixels is L2” It is inherent that there is difference of range between voltage V1 of main sub-pixel and no voltage of second sub-pixel. The limitation ‘greater than a predetermined difference range’ is broad and lacks substantial detail to overcome the reference. Examiner interprets the voltage V1 of main sub-pixel has having a predetermine difference in range compare to the no voltage of the second sub-pixel. The rejection to claims 1-4, 6-8, 10-13, 15-17, and 19 are maintained based on the above response. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6-8, 10-13, 15-17, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kang (US Pub. 20130044142) in view of Chen et al (US Pub. 20140152640) in further view of Noguchi et al (US Pub. 20090322802).
Regarding claim 1
A driving method of a display panel, (at least refer to paragraph 10. Describes a method and a system of driving a pixel to optimize image resolution in the display of some pixels) comprising: 
Dividing pixels on the display panel into a plurality of pixel set, (at least refer to fig. 7 and paragraph 55. Describes a pixel structure of a Polymer Stabilized Vertical Alignment (PSVA) liquid crystal display (LCD), a pixel is shown. The pixel is divided into two portions); 
Acquiring a first voltage signal and a second voltage signal corresponding to each of the sub-pixels according to a frame input signal corresponding to a frame and a predetermined rule, (at least refer to fig. 4 and paragraphs 40-41. Describes the method of driving a pixel is to convert one image signal of a frame into two image signals of a frame. Para. 41, describes: In the time period of displaying one image signal, the main sub-pixel is charged a voltage V1, and the light intensity normalization value of the main sub-pixel is L1. In the meantime, the secondary sub-pixel is charged a voltage V2 or none, and the light intensity normalization value of whole the main and secondary sub-pixels is L2); wherein the first voltage signal is unequal to the second voltage signal, (at least refer to fig. 4 and paragraphs 40-41. Describes the method of driving a pixel is to convert one image signal of a frame into two image signals of a frame so that the image signal of the same frame can adopt different driving methods. Para. 41, describes: main sub-pixel is charged a voltage V1 and secondary sub-pixel is charged a voltage V2 or none) and a difference between the first voltage signal and the at least refer to fig. 6 and paragraph 41. Describes In the time period of displaying one image signal, the main sub-pixel is charged a voltage V1, and the light intensity normalization value of the main sub-pixel is L1. In the meantime, the secondary sub-pixel is charged a voltage V2 or none, and the light intensity normalization value of whole the main and secondary sub-pixels is L2” It is inherent that there is difference of range between voltage V1 of main sub-pixel and no voltage of second sub-pixel) and the first voltage signal and the second voltage signal alternately drive the sub-pixel to reach a positive viewing-angle mixed brightness equivalent to a positive viewing-angle brightness of the sub-pixel driven by the frame input signal, (at least refer to fig. 4 and paragraph 43. Describes it keeps the whole light intensity of the two converted image signals unchanged, but the main and secondary sub-pixels can alternatively display the main gray level of the two converted image signals, so that the main sub-pixel is lighter and the secondary sub-pixel is darker in vision when the pixel is assigned to show a low gray level); 
Adopting the first voltage signals for the color sub-pixels corresponding to the first pixel set to respectively drive the color sub-pixels of the first pixel set, and adopting the second voltage signals for the color sub-pixels corresponding to the first pixel set to respectively drive the color sub-pixels of the second pixel set upon displaying the first frame, (at least refer to fig. 4 and paragraph 41. Describes in the time period of displaying one image signal, the main sub-pixel is charged a voltage V1, and the light intensity normalization value of the main sub-pixel is L1. In the meantime, the secondary sub-pixel is charged a voltage V2 or none, and the light intensity normalization value of whole the main and secondary sub-pixels is L2); and   
Adopting the second voltage signals for the color sub-pixels corresponding to the second pixel set to respectively drive the color sub-pixels of the first pixel set, and adopting the first voltage signals for the color sub-pixels corresponding to the second pixel set to respectively drive the color sub-pixels of the second pixel set upon displaying the second frame, (at least refer to fig. 4 and paragraph 41. Describes in the time period of displaying the other image signal, the secondary sub-pixel is charged a voltage V3, and the light intensity normalization value of a secondary sub-pixel is L1 while the main sub-pixel is charged a voltage V4 or none, and the light intensity normalization value of whole main and secondary sub-pixel is L2).
Kang does not explicitly disclose:
Wherein each of the pairs of the pixel sets comprises a first pixel set comprising three different color sub-pixels and a second pixel sets comprising three different color sub-pixels, and the first pixel set and the second pixel set neighbor each other;
the frame comprises a first frame and a second frame at neighboring timings
Acquiring, by looking up a table recorded inside a hardware cache of the display panel, signals
CHEN teaches:
Wherein each of the pairs of the pixel sets comprises a first pixel set comprising different color sub-pixels and a second pixel sets comprising different color sub-pixels, and the first pixel set and the second pixel set neighbor each other, (refer to fig. 1B and paragraphs 40, 43. Describes each sub-pixel group 20 of aforementioned array substrate 10 comprises a first sub-pixel group 16 and second sub-pixel group 18, wherein the first sub-pixel group 16 has a first sub-pixel 161, a second sub-pixel 162, and a third sub-pixel 163; the second sub-pixel group 18 has a first sub-pixel 181, a second sub-pixel 182, and a third sub-pixel 183. Para. 43, describes: wherein the combination of the first, second colored light could be that the first colored light is one of the three primary colors of light and the second colored light is the mixed colored light of the other two of the three primary colors of light. For example, the first colored light is red light and the second colored light is mixed colored light of green and blue, or the first colored light is mixed colored light of red and green and the second colored light is mixed colored light of green and blue);
The frame comprises a first frame and a second frame at neighboring timings, (refer to fig. 2 and paragraph 45. Describes each sub-pixel of the first sub-pixel group 16 and the second sub-pixel group 18 in two adjacent rows are fully charged to having their predetermined voltages respectively then the predetermined image of them is shown while the first, second, and third time sequences are all completed. Therefore, the first, second, and third time sequences are all respectively a part of time of a frame)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate multiple sub-pixels within pixels in a pixel group as taught by CHEN with the liquid crystal displays of Kang. The motivation to combine the CHEN reference is to enable each sub-pixel of each sub-pixel group to be independently charged with different voltages in different time sequences, so as to let each sub-pixel of each sub-pixel group have different voltages directly.
CHEN does not explicitly disclose:
A first pixel set and a second pixel set comprising three different color sub-pixels each
Acquiring, by looking up a table recorded inside a hardware cache of the display panel, signals
Noguchi teaches:
A first pixel set and a second pixel set comprising three different color sub-pixels each, (refer to fig. 1, 5 and paragraphs 100, 254. Describes a first signal value found from a first sub-pixel input signal, a second sub-pixel input signal and a third sub-pixel input signal which are received for respectively the first, second and third sub-pixels pertaining to the first pixel included in every specific one of the pixel groups and on the basis of a second signal value found from a first sub-pixel input signal, a second sub-pixel input signal and a third sub-pixel input signal which are received for respectively the first, second and third sub-pixels pertaining to the second pixel included in the specific pixel group. Para. 254, describes: interconnections among the first sub-pixels R each emitting light of the red color, the second sub-pixels G each emitting light of the green color, the third sub-pixels B each emitting light of the blue color and the fourth sub-pixels W each emitting light of the white color)
Acquiring, by looking up a table recorded inside a hardware cache of the display panel, signals, (at least refer to fig. 4, 7C, 12 and paragraphs 250, 258, 379. Describes the image display apparatus 10 employs an image display panel 30 and a signal processing section 20. Para. 258, describes: the signal processing section 20 generates a first sub-pixel output signal, a second sub-pixel output signal and a third sub-pixel output signal for respectively the first sub-pixel R, the second sub-pixel G and the third sub-pixel B which pertain to the first pixel Px.sub.1 included in each of the pixel groups PG on the basis of respectively a first sub-pixel input signal received for the first sub-pixel R, a second sub-pixel input signal received for the second sub-pixel G and a third sub-pixel input signal received for the third sub-pixel B. Para. 379, describes: the maximum brightness/lightness value V.sub.max(S) expressed as a function of variable saturation S in the enlarged HSV color space to serve as the maximum of a brightness/lightness value V is stored in a kind of lookup table in the signal processing section 20)
The three references are analogous art because they both relate with the same field of invention of image display panel.

Regarding claim 10, Kang discloses:
A display device, (at least refer to fig. 5 and paragraph 47. Describes display module 2) comprising: 
A display panel, wherein pixels on the display panel are divided into a plurality of pixel set, (at least refer to fig. 7 and paragraph 55. Describes a pixel structure of a Polymer Stabilized Vertical Alignment (PSVA) liquid crystal display (LCD), a pixel is shown. The pixel is divided into two portions); and 
Acquiring a first voltage signal and a second voltage signal corresponding to each of the sub-pixels according to a frame input signal corresponding to a frame and a predetermined rule, (at least refer to fig. 4 and paragraphs 40-41. Describes the method of driving a pixel is to convert one image signal of a frame into two image signals of a frame. Para. 41, describes: In the time period of displaying one image signal, the main sub-pixel is charged a voltage V1, and the light intensity normalization value of the main sub-pixel is L1. In the meantime, the secondary sub-pixel is charged a voltage V2 or none, and the light intensity normalization value of whole the main and secondary sub-pixels is L2); upon displaying the first frame, the drive further at least refer to fig. 4 and paragraph 41. Describes in the time period of displaying one image signal, the main sub-pixel is charged a voltage V1, and the light intensity normalization value of the main sub-pixel is L1. In the meantime, the secondary sub-pixel is charged a voltage V2 or none, and the light intensity normalization value of whole the main and secondary sub-pixels is L2); and upon displaying the second frame, the drive further adopts the second voltage signals for the color sub-pixels corresponding to the second pixel set to respectively drive the color sub-pixels of the first pixel set, and adopts the first voltage signals for the color sub-pixels corresponding to the second pixel set to respectively drive the color sub-pixels of the second pixel set, (refer to fig. 4 and paragraph 41. Describes in the time period of displaying the other image signal, the secondary sub-pixel is charged a voltage V3, and the light intensity normalization value of a secondary sub-pixel is L1 while the main sub-pixel is charged a voltage V4 or none, and the light intensity normalization value of whole main and secondary sub-pixel is L2); wherein the first voltage signal is unequal to the second voltage signal, (refer to fig. 4 and paragraphs 40-41. Describes the method of driving a pixel is to convert one image signal of a frame into two image signals of a frame so that the image signal of the same frame can adopt different driving methods. Para. 41, describes: main sub-pixel is charged a voltage V1 and secondary sub-pixel is charged a voltage V2 or none) and a difference between the first voltage signal and the second voltage is greater than a predetermined difference range, (at least refer to fig. 6 and paragraph 41. Describes In the time period of displaying one image signal, the main sub-pixel is charged a voltage V1, and the light intensity normalization value of the main sub-pixel is L1. In the meantime, the secondary sub-pixel is charged a voltage V2 or none, and the light intensity normalization value of whole the main and secondary sub-pixels is L2” It is inherent that there is difference of range between voltage V1 of main sub-pixel and no voltage of second sub-pixel) and the first voltage signal and the second voltage signal alternately drive the sub-pixel to reach a positive viewing-angle mixed brightness equivalent to a positive viewing-angle brightness of the sub-pixel driven by the frame input signal, (at least refer to fig. 4 and paragraph 43. Describes it keeps the whole light intensity of the two converted image signals unchanged, but the main and secondary sub-pixels can alternatively display the main gray level of the two converted image signals, so that the main sub-pixel is lighter and the secondary sub-pixel is darker in vision when the pixel is assigned to show a low gray level).
Kang does not explicitly disclose:
Wherein each of the pairs of the pixel sets comprises a first pixel set comprising three different color sub-pixels and a second pixel sets comprising three different ;
Wherein the frame comprises a first frame and a second frame at neighboring timings
A drive chip acquiring, by looking up a table recorded inside a hardware cache of the display panel
CHEN teaches:
Wherein each of the pairs of the pixel sets comprises a first pixel set comprising different color sub-pixels and a second pixel sets comprising different color sub-pixels, and the first pixel set and the second pixel set neighbor each other, (at least refer to fig. 1B and paragraphs 40, 43. Describes each sub-pixel group 20 of aforementioned array substrate 10 comprises a first sub-pixel group 16 and second sub-pixel group 18, wherein the first sub-pixel group 16 has a first sub-pixel 161, a second sub-pixel 162, and a third sub-pixel 163; the second sub-pixel group 18 has a first sub-pixel 181, a second sub-pixel 182, and a third sub-pixel 183. Para. 43, describes: wherein the combination of the first, second colored light could be that the first colored light is one of the three primary colors of light and the second colored light is the mixed colored light of the other two of the three primary colors of light. For example, the first colored light is red light and the second colored light is mixed colored light of green and blue, or the first colored light is mixed colored light of red and green and the second colored light is mixed colored light of green and blue
Wherein the frame comprises a first frame and a second frame at neighboring timings, (at least refer to fig. 2 and paragraph 45. Describes each sub-pixel of the first sub-pixel group 16 and the second sub-pixel group 18 in two adjacent rows are fully charged to having their predetermined voltages respectively then the predetermined image of them is shown while the first, second, and third time sequences are all completed. Therefore, the first, second, and third time sequences are all respectively a part of time of a frame)
CHEN does not explicitly disclose:
A first pixel set and a second pixel set comprising three different color sub-pixels each
Noguchi teaches:
A first pixel set and a second pixel set comprising three different color sub-pixels each, (at least refer to fig. 1, 5 and paragraphs 100, 254. Describes a first signal value found from a first sub-pixel input signal, a second sub-pixel input signal and a third sub-pixel input signal which are received for respectively the first, second and third sub-pixels pertaining to the first pixel included in every specific one of the pixel groups and on the basis of a second signal value found from a first sub-pixel input signal, a second sub-pixel input signal and a third sub-pixel input signal which are received for respectively the first, second and third sub-pixels pertaining to the second pixel included in the specific pixel group. Para. 254, describes: interconnections among the first sub-pixels R each emitting light of the red color, the second sub-pixels G each emitting light of the green color, the third sub-pixels B each emitting light of the blue color and the fourth sub-pixels W each emitting light of the white color)
A drive chip acquiring, by looking up a table recorded inside a hardware cache of the display panel, (at least refer to fig. 4, 7C, 12 and paragraphs 250, 258, 379. Describes the image display apparatus 10 employs an image display panel 30 and a signal processing section 20. Para. 258, describes: the signal processing section 20 generates a first sub-pixel output signal, a second sub-pixel output signal and a third sub-pixel output signal for respectively the first sub-pixel R, the second sub-pixel G and the third sub-pixel B which pertain to the first pixel Px.sub.1 included in each of the pixel groups PG on the basis of respectively a first sub-pixel input signal received for the first sub-pixel R, a second sub-pixel input signal received for the second sub-pixel G and a third sub-pixel input signal received for the third sub-pixel B. Para. 259, describes: the signal processing section 20 supplies the sub-pixel output signals to an image display panel driving circuit 40 for driving the image display panel 30.Para. 379, describes: the maximum brightness/lightness value V.sub.max(S) expressed as a function of variable saturation S in the enlarged HSV color space to serve as the maximum of a brightness/lightness value V is stored in a kind of lookup table in the signal processing section 20)
Regarding claim 10 see the motivation of claim 1.
Regarding claim 19
A driving method of a display panel, (at least refer to paragraph 10. Describes a method and a system of driving a pixel to optimize image resolution in the display of some pixels) comprising: 
Dividing pixels on the display panel into a plurality of pixel set, (at least refer to fig. 7 and paragraph 55. Describes a pixel structure of a Polymer Stabilized Vertical Alignment (PSVA) liquid crystal display (LCD), a pixel is shown. The pixel is divided into two portions); 
Acquiring a first voltage signal and a second voltage signal corresponding to each of the sub-pixels according to a frame input signal corresponding to a frame and a predetermined rule, (at least refer to fig. 4 and paragraphs 40-41. Describes the method of driving a pixel is to convert one image signal of a frame into two image signals of a frame. Para. 41, describes: In the time period of displaying one image signal, the main sub-pixel is charged a voltage V1, and the light intensity normalization value of the main sub-pixel is L1. In the meantime, the secondary sub-pixel is charged a voltage V2 or none, and the light intensity normalization value of whole the main and secondary sub-pixels is L2); wherein the first voltage signal is unequal to the second voltage signal, (at least refer to fig. 4 and paragraphs 40-41. Describes the method of driving a pixel is to convert one image signal of a frame into two image signals of a frame so that the image signal of the same frame can adopt different driving methods. Para. 41, describes: main sub-pixel is charged a voltage V1 and secondary sub-pixel is charged a voltage V2 or none) and a difference between the first voltage signal and the at least refer to fig. 6 and paragraph 41. Describes In the time period of displaying one image signal, the main sub-pixel is charged a voltage V1, and the light intensity normalization value of the main sub-pixel is L1. In the meantime, the secondary sub-pixel is charged a voltage V2 or none, and the light intensity normalization value of whole the main and secondary sub-pixels is L2” It is inherent that there is difference of range between voltage V1 of main sub-pixel and no voltage of second sub-pixel) and the first voltage signal and the second voltage signal alternately drive the sub-pixel to reach a positive viewing-angle mixed brightness equivalent to a positive viewing-angle brightness of the sub-pixel driven by the frame input signal, (at least refer to fig. 4 and paragraph 43. Describes it keeps the whole light intensity of the two converted image signals unchanged, but the main and secondary sub-pixels can alternatively display the main gray level of the two converted image signals, so that the main sub-pixel is lighter and the secondary sub-pixel is darker in vision when the pixel is assigned to show a low gray level); 
Adopting the first voltage signals for the color sub-pixels corresponding to the first pixel set to respectively drive the color sub-pixels of the first pixel set, and adopting the second voltage signals for the color sub-pixels corresponding to the first pixel set to respectively drive the color sub-pixels of the second pixel set upon displaying the first frame, (at least refer to fig. 4 and paragraph 41. Describes in the time period of displaying one image signal, the main sub-pixel is charged a voltage V1, and the light intensity normalization value of the main sub-pixel is L1. In the meantime, the secondary sub-pixel is charged a voltage V2 or none, and the light intensity normalization value of whole the main and secondary sub-pixels is L2); and 
Adopting the second voltage signals for the color sub-pixels corresponding to the second pixel set to respectively drive the color sub-pixels of the first pixel set, and adopting the first voltage signals for the color sub-pixels corresponding to the second pixel set to respectively drive the color sub-pixels of the second pixel set upon displaying the second frame, (at least refer to fig. 4 and paragraph 41. Describes in the time period of displaying the other image signal, the secondary sub-pixel is charged a voltage V3, and the light intensity normalization value of a secondary sub-pixel is L1 while the main sub-pixel is charged a voltage V4 or none, and the light intensity normalization value of whole main and secondary sub-pixel is L2).
Kang does not explicitly disclose:
Wherein each of the pairs of the pixel sets comprises a first pixel set comprising three different color sub-pixels and a second pixel sets comprising three different color sub-pixels, and the first pixel set and the second pixel set neighbor each other;
Wherein the first pixel set and the second pixel set are disposed in the same row and neighbor upon each other or disposed in the same column and neighbor upon each other;
Wherein the first pixel set in one pair of the pixel sets of the neighboring two pairs of the pixel sets and the second pixel set in the other pair of the pixel sets of the neighboring two pairs of the pixel sets neighbor upon each other;
Acquiring, by looking up a table recorded inside a hardware cache of the display panel, signals
The frame comprises a first frame and a second frame at neighboring timings
CHEN teaches:
Wherein each of the pairs of the pixel sets comprises a first pixel set comprising different color sub-pixels and a second pixel sets comprising different color sub-pixels, and the first pixel set and the second pixel set neighbor each other, (at least refer to fig. 1B and paragraphs 40, 43. Describes each sub-pixel group 20 of aforementioned array substrate 10 comprises a first sub-pixel group 16 and second sub-pixel group 18, wherein the first sub-pixel group 16 has a first sub-pixel 161, a second sub-pixel 162, and a third sub-pixel 163; the second sub-pixel group 18 has a first sub-pixel 181, a second sub-pixel 182, and a third sub-pixel 183. Para. 43, describes: wherein the combination of the first, second colored light could be that the first colored light is one of the three primary colors of light and the second colored light is the mixed colored light of the other two of the three primary colors of light. For example, the first colored light is red light and the second colored light is mixed colored light of green and blue, or the first colored light is mixed colored light of red and green and the second colored light is mixed colored light of green and blue
Wherein the first pixel set and the second pixel set are disposed in the same row and neighbor upon each other or disposed in the same column and neighbor upon each other; wherein the first pixel set in one pair of the pixel sets of the neighboring two pairs of the pixel sets and the second pixel set in the other pair of the pixel sets of the neighboring two pairs of the pixel sets neighbor upon each other, (at least refer to fig. 1-5 and paragraph 40. Describes each sub-pixel group 20 of aforementioned array substrate 10 comprises a first sub-pixel group 16 and second sub-pixel group 18. The first sub-pixel 161, the second sub-pixel 162, and the third sub-pixel 163 of the first sub-pixel group 16, and the first sub-pixel 181, the second sub-pixel 182, and the third sub-pixel 183 of the second sub-pixel group 18 are all disposed in a first column);
The frame comprises a first frame and a second frame at neighboring timings, (at least refer to fig. 2 and paragraph 45. Describes each sub-pixel of the first sub-pixel group 16 and the second sub-pixel group 18 in two adjacent rows are fully charged to having their predetermined voltages respectively then the predetermined image of them is shown while the first, second, and third time sequences are all completed. Therefore, the first, second, and third time sequences are all respectively a part of time of a frame)
CHEN does not explicitly disclose:
A first pixel set and a second pixel set comprising three different color sub-pixels each
Acquiring, by looking up a table recorded inside a hardware cache of the display panel, signals
Noguchi teaches:
A first pixel set and a second pixel set comprising three different color sub-pixels each, (at least refer to fig. 1, 5 and paragraphs 100, 254. Describes a first signal value found from a first sub-pixel input signal, a second sub-pixel input signal and a third sub-pixel input signal which are received for respectively the first, second and third sub-pixels pertaining to the first pixel included in every specific one of the pixel groups and on the basis of a second signal value found from a first sub-pixel input signal, a second sub-pixel input signal and a third sub-pixel input signal which are received for respectively the first, second and third sub-pixels pertaining to the second pixel included in the specific pixel group. Para. 254, describes: interconnections among the first sub-pixels R each emitting light of the red color, the second sub-pixels G each emitting light of the green color, the third sub-pixels B each emitting light of the blue color and the fourth sub-pixels W each emitting light of the white color)
Acquiring, by looking up a table recorded inside a hardware cache of the display panel, signals, (at least refer to fig. 4, 7C, 12 and paragraphs 250, 258, 379. Describes the image display apparatus 10 employs an image display panel 30 and a signal processing section 20. Para. 258, describes: the signal processing section 20 generates a first sub-pixel output signal, a second sub-pixel output signal and a third sub-pixel output signal for respectively the first sub-pixel R, the second sub-pixel G and the third sub-pixel B which pertain to the first pixel Px.sub.1 included in each of the pixel groups PG on the basis of respectively a first sub-pixel input signal received for the first sub-pixel R, a second sub-pixel input signal received for the second sub-pixel G and a third sub-pixel input signal received for the third sub-pixel B. Para. 379, describes: the maximum brightness/lightness value V.sub.max(S) expressed as a function of variable saturation S in the enlarged HSV color space to serve as the maximum of a brightness/lightness value V is stored in a kind of lookup table in the signal processing section 20)
Regarding claim 19 see the motivation of claim 1.
Regarding claim 2, Kang does not explicitly disclose:
Wherein the first pixel set and the second pixel set are disposed in the same row and neighbor upon each other.
CHEN teaches:
Wherein the first pixel set and the second pixel set are disposed in the same row and neighbor upon each other, (at least refer to fig. 1-5 and paragraphs 40, 45. Describes the first sub-pixel 161, the second sub-pixel 162, and the third sub-pixel 163 of the first sub-pixel group 16, and the first sub-pixel 181, the second sub-pixel 182, and the third sub-pixel 183 of the second sub-pixel group 18 are all disposed in a first column. Para. 45, describes: It should be noticed that each sub -pixel of the first sub-pixel group 16 and the second sub -pixel group 18 in two adjacent rows are fully charged to having their predetermined voltages respectively).
Regarding claim 2 see the motivation of claim 1.
Regarding claim 3, Kang does not explicitly disclose:
Wherein the first pixel set and the second pixel set are disposed in the same column and neighbor upon each other.
CHEN teaches:
Wherein the first pixel set and the second pixel set are disposed in the same column and neighbor upon each other, (at least refer to fig. 1-5 and paragraph 40. Describes the first sub-pixel 161, the second sub-pixel 162, and the third sub-pixel 163 of the first sub-pixel group 16, and the first sub-pixel 181, the second sub-pixel 182, and the third sub-pixel 183 of the second sub-pixel group 18 are all disposed in a first column).
Regarding claim 3 see the motivation of claim 1.
Regarding claim 4, Kang does not explicitly disclose:
Wherein the first pixel set in one pair of the pixel sets of the neighboring two pairs of the pixel sets and the second pixel set in the other pair of the pixel sets of the neighboring two pairs of the pixel sets neighbor upon each other.
CHEN teaches:
Wherein the first pixel set in one pair of the pixel sets of the neighboring two pairs of the pixel sets and the second pixel set in the other pair of the pixel sets of the neighboring two pairs of the pixel sets neighbor upon each other, (at least refer to fig. 1-5 and paragraph 40. Describes the first sub-pixel 161, the second sub-pixel 162, and the third sub-pixel 163 of the first sub-pixel group 16, and the first sub-pixel 181, the second sub-pixel 182, and the third sub-pixel 183 of the second sub-pixel group 18 are all disposed in a first column).
Regarding claim 4 see the motivation of claim 1.
Regarding claim 6, Kang does not explicitly disclose:
Wherein each of the first pixel set and the second pixel set comprises a red sub-pixel, a green sub-pixel and a blue sub-pixel.
CHEN teaches:
Wherein each of the first pixel set and the second pixel set comprises a red sub-pixel, a green sub-pixel and a blue sub-pixel, (at least refer to fig. 1-5 and paragraph 43. Describes as long as the combination comprises the three primary color of light (red, green, and blue), the display panel of the present disclosure is capable to display all kinds of predetermined color).
Regarding claim 6 see the motivation of claim 1.
Regarding claim 7, Kang discloses:
Wherein each of the first pixel set and the second pixel set further comprises a sub-pixel, (at least refer to fig. 4 and paragraph 43. Describes but the main and secondary sub-pixels can alternatively display the main gray level of the two converted image signals).
Kang and CHEN do not explicitly disclose:
A yellow sub-pixel
Noguchi teaches:
A yellow sub-pixel, (at least refer to fig. 1 and paragraph 214. Describes the fourth color can be a color other than the white color. For example, the fourth color can also be the yellow, cyan or magenta color).
Regarding claim 7 see the motivation of claim 1.
Regarding claim 8, Kang discloses:
Wherein each of the first pixel set and the second pixel set further comprises sub-pixel, (at least refer to fig. 4 and paragraph 43. Describes but the main and secondary sub-pixels can alternatively display the main gray level of the two converted image signals).
Kang and CHEN do not explicitly disclose:
A white sub-pixel
Noguchi teaches:
A white sub-pixel, (at least refer to fig. 1, 5 and paragraph 254. Describes interconnections among the first sub-pixels R each emitting light of the red color, the second sub-pixels G each emitting light of the green color, the third sub-pixels B each emitting light of the blue color and the fourth sub-pixels W each emitting light of the white color)
Regarding claim 8 see the motivation of claim 1.
Regarding claim 11, Kang does not explicitly disclose:
Wherein the first pixel set and the second pixel set of the display panel are disposed in the same row and neighbor upon each other.
CHEN teaches:
Wherein the first pixel set and the second pixel set of the display panel are disposed in the same row and neighbor upon each other, (at least refer to fig. 1-5 and paragraphs 40, 45. Describes the first sub-pixel 161, the second sub-pixel 162, and the third sub-pixel 163 of the first sub-pixel group 16, and the first sub-pixel 181, the second sub-pixel 182, and the third sub-pixel 183 of the second sub-pixel group 18 are all disposed in a first column. Para. 45, describes: It should be noticed that each sub -pixel of the first sub-pixel group 16 and the second sub -pixel group 18 in two adjacent rows are fully charged to having their predetermined voltages respectively).
Regarding claim 11 see the motivation of claim 1.
Regarding claim 12, Kang does not explicitly disclose:
Wherein the first pixel set and the second pixel set are disposed in the same column and neighbor upon each other.
CHEN teaches:
Wherein the first pixel set and the second pixel set are disposed in the same column and neighbor upon each other, (at least refer to fig. 1-5 and paragraph 40. Describes the first sub-pixel 161, the second sub-pixel 162, and the third sub-pixel 163 of the first sub-pixel group 16, and the first sub-pixel 181, the second sub-pixel 182, and the third sub-pixel 183 of the second sub-pixel group 18 are all disposed in a first column).
Regarding claim 12 see the motivation of claim 1.
Regarding claim 13
Wherein the first pixel set in one pair of the pixel sets of the neighboring two pairs of the pixel sets of the display panel and the second pixel set in the other pair of the pixel sets of the neighboring two pairs of the pixel sets of the display panel neighbor upon each other.
CHEN teaches:
Wherein the first pixel set in one pair of the pixel sets of the neighboring two pairs of the pixel sets of the display panel and the second pixel set in the other pair of the pixel sets of the neighboring two pairs of the pixel sets of the display panel neighbor upon each other, (at least refer to fig. 1-5 and paragraph 40. Describes the first sub-pixel 161, the second sub-pixel 162, and the third sub-pixel 163 of the first sub-pixel group 16, and the first sub-pixel 181, the second sub-pixel 182, and the third sub-pixel 183 of the second sub-pixel group 18 are all disposed in a first column).
Regarding claim 13 see the motivation of claim 1.
Regarding claim 15, Kang does not explicitly disclose:
Wherein each of the first pixel set and the second pixel set of the display panel comprises a red sub-pixel, a green sub-pixel and a blue sub-pixel.
CHEN teaches:
Wherein each of the first pixel set and the second pixel set of the display panel comprises a red sub-pixel, a green sub-pixel and a blue sub-pixel, (at least refer to fig. 1-5 and paragraph 43. Describes as long as the combination comprises the three primary color of light (red, green, and blue), the display panel of the present disclosure is capable to display all kinds of predetermined color).
Regarding claim 15 see the motivation of claim 1.
Regarding claim 16, Kang does not explicitly disclose:
Wherein each of the first pixel set and the second pixel set further comprises a sub-pixel, (at least refer to fig. 4 and paragraph 43. Describes but the main and secondary sub-pixels can alternatively display the main gray level of the two converted image signals).
Kang and CHEN do not explicitly disclose:
A yellow sub-pixel
Noguchi teaches:
A yellow sub-pixel, (at least refer to fig. 1 and paragraph 214. Describes the fourth color can be a color other than the white color. For example, the fourth color can also be the yellow, cyan or magenta color).
Regarding claim 16 see the motivation of claim 1.
Regarding claim 17, Kang discloses:
Wherein each of the first pixel set and the second pixel set further comprises sub-pixel, (at least refer to fig. 4 and paragraph 43. Describes but the main and secondary sub-pixels can alternatively display the main gray level of the two converted image signals).
Kang and CHEN do not explicitly disclose:
A white sub-pixel
Noguchi teaches:
A white sub-pixel, (at least refer to fig. 1, 5 and paragraph 254. Describes interconnections among the first sub-pixels R each emitting light of the red color, the second sub-pixels G each emitting light of the green color, the third sub-pixels B each emitting light of the blue color and the fourth sub-pixels W each emitting light of the white color)
Regarding claim 17 see the motivation of claim 1.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IFEDAYO B ILUYOMADE whose telephone number is (571)270-7118.  The examiner can normally be reached on Monday-Friday.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kent Chang can be reached on 5712727667.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/IFEDAYO B ILUYOMADE/Primary Examiner, Art Unit 2624                                                                                                                                                                                                        09/08/2021